 In the Matter of POTTER & RAYFIELD, INC.andINTERNATIONAL ASSO-CIATION OF MACHINISTS, LODGE No. 2Case No 10-R-1772 -Decided June 12, 1946Mr. F. H. Rayfield,of Atlanta, Ga., for the Company.Messrs. Paul Chipmanand E. N.Dodgen,ofAtlanta,Ga., for theTAM.Mr. F. G.Dunn,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International AssociationofMachinists,Lodge No. 2, herein called the IAM, allegingthat a question affectingcommerce had arisen concerning the representation of employees ofPotter & Rayfield, Inc., Atlanta, Georgia, herein called the Company,the National Labor Relations Board provided for an appropriate hearingupon due notice before Paul S.Kuelthau,Trial Examiner.The hearingwas held at Atlanta, Georgia,on April 29, 1946.The Company andthe IAM appeared and participated.' All parties were afforded fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and are here-by affirmed.All parties were afforded opportunity to file briefs withthe Board,Upon the entire record in the case,the Board makes the following:FINDINGS OF FACTITHEBUSINESSOF THE COMPANYPotter & Rayfield, Inc., is a Georgia Corporation with its office andprincipal place of business at Atlanta, Georgia, whereit is engaged inIInternationalMolders & Foundry Workers of North Americawere served with noticebut did not appear at the hearing or otherwise participatein the proceedings herein.68 N. L R B., No. 81.576 POTTER & RAYFIELD, INC577the manufacture of metal products, iron castings, coil winding machineryand water cooling equipment.Yearly, it uses raw materials, consistingprincipally of pig iron, scrap metal, coke, steel, electrical motors, andinstruments, valued in excess of $100,000, of which 75 percent is shippedto its Atlanta plant from outside the State of Georgia. During thesame yearly period, its finished products are valued in excess of $250,000,662/3percent of which is shipped to customers outside the State ofGeorgia.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.IITHEORGANIZATION INVOLVEDInternationalAssociation ofMachinists, Lodge No. 2,isa labor or-ganization,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe I. A. M. requested the Company to recognize it as the repre-sentative of employees in the unit sought herein in March, 1946, andthe Company refused to grant recognition allegedly on the ground thatthe unit was inappropriate.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV THE APPROPRIATE UNITThe TAM seeks a unit of all production and maintenance em-ployees, excluding executives and professional employees, office andclerical employees, employees covered by contract between the Companyand the TAM, and between the Company and International Moldersand Foundry Workers Union of North America, and all supervisoryemployees.The Company contends that the unit sought is inappropriate,in that it comprises a heterogeneous group of employees who havenothing in common either in the skill required or the type of workperformed.The TAM is the present bargaining representative for all employeesin the machinery manufacturing department,2 and the InternationalMolders and Foundry Workers Union of North America representsallemployees in the foundry department. Thus, the TAM here seeksa residual group of production and maintenance employees who are2Including electric and acetylene welders,^rneymen,machinists,machinist apprentices,production workers and helpers 578DECISIONSOF NATIONALLABOR RELATIONS BOARDnot represented in either of the two craft units .3 Inasmuch as all produc-tion and maintenance employees except those sought in the present unitare presently represented, employees in the residual group must eitherconstitute a separate bargaining unit or indefinitely be denied the rightof collective bargaining.Under these circumstances, we find that theunit proposed by the TAM is appropriate.4We find that all production and maintenance employees of the Com-pany excluding executives and professional employees, office and clericalemployees, employees covered by contract between the Company and theTAM, and between the Company and International Molders and FoundryWorkers Union of North America, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V THEDETERMINATION OF REPRESENTATIVESThe Company contends that the TAM refuses to admit Negroes tomembershipand inasmuch as the unit found appropriate herein includesNegroes, it shouldnot be certified as their bargaining representative.The TAM stated on the record that it will represent all employeesin the unitfoundappropriateby theBoard regardless of their race,color, creed, or nationalorigin.However, if the TAM is certified,and it is later shown, by appropriate motion, that the TAM has deniedadequate representation to any employee because of his race,color,creed, ornational origin,we shall consider such discriminatory practiceas grounds for rescinding the certification.,'We shall directthat the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein, sub-;ect to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,7 This group includes one painter,one pattern maker, two pattern maker apprentices, oneelectrician, two electrician apprentices,one maintenance man, one handyman,one crater, oneshipping clerk, onetruck driver,one storekeeper,onewatchman,five laborers,and fivehelpers.4Matterof DetroitIncineratorCompany,45N. L.R B. 414;Matter of Bethlehem SteelCompany, Shipbuilding Division,64 N. L. R B. 569"MatterofCarterManufacturingCompany; 59N. L. R B.804;Matter of Atlanta OakFlooring Company,62 N. L.R. B.973;Matterof General Motors Corporation (Chevrolet ShellDivision), 62 N L. R. B. 427. POTTER & RAYFIELD, INC.579and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collectivebargainingwith Potter & Rayfield,Inc.,Atlanta,Georgia, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region,acting in this matter as agent for theNational Labor Relations Board, subject to Article III, Sections 10 and11, of said Rules and Regulations,among employees in the unit foundappropriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off,and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they desireto be represented by International Association of Machinists, LodgeNo. 2, for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.696966-46-38